64 F.3d 659
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Craig Lawrence THOMAS, Petitioner.
No. 95-8041.
United States Court of Appeals, Fourth Circuit.
Submitted July 25, 1995.Decided Aug. 15, 1995.

Craig Lawrence Thomas, Petitioner Pro Se.
Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.  Petition denied by unpublished per curiam opinion.
PER CURIAM:


1
Craig L. Thomas petitions this court for a writ of mandamus pursuant to Fed.  R.App. P. 21, requesting that we direct a district court judge to act on Thomas's pending Fed.R.Civ.P. 60 motion.  Thomas also seeks leave to proceed in forma pauperis.


2
We grant Thomas's request to proceed in forma pauperis.  However, mandamus is an extraordinary writ that should be granted only in unusual circumstances not present here.  Accordingly, although we grant leave to proceed in forma pauperis, we deny Thomas's petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
PETITION DENIED.